Citation Nr: 1116950	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  07-34 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi

THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss. 


WITNESS AT HEARING ON APPEAL

Appellant
REPRESENTATION

Appellant represented by:  James G. Fausone, attorney

ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran had active service from January 2003 to April 2004 and from July 2005 to May 2006.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Jackson, Mississippi, Regional Office (RO) that granted service connection and assigned a noncompensable rating for bilateral hearing loss, effective May 28, 2006.  

The Board notes that the Veteran testified at a hearing before an Acting Veterans Law Judge in August 2009.  A transcript of these proceedings has been associated with the Veteran's claims file.  However, the Judge who conducted the hearing is no longer at the Board.  The RO therefore sent the Veteran a letter dated March 22, 2011, asking him whether he would like to testify at another hearing before the Board.  The letter notified the Veteran that if he did not respond within 30 days from the date of the letter, the Board would assume that he did not want another hearing and proceed accordingly.  No response was received from the Veteran requesting an additional hearing.  


FINDING OF FACT

Since May 28, 2006, the Veteran's service-connected bilateral hearing loss has been manifested by no more than auditory acuity level I in the right ear and level VII in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met since May 28, 2006, the effective date of service connection.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.85, Diagnostic Code 6100, and Tables VI, VII (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence that VA will seek to provide and which information and evidence the claimant is expected to provide.

By way of letters dated in April 2006, September 2006, and February 2007, the Veteran was furnished notice of the type of evidence needed in order to substantiate the claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this regard, the Board notes that the Court in Dingess v. Nicholson held that upon receipt of an application for service connection, VA is required to notify a claimant of what information and evidence will substantiate the elements of the claim for service connection, including that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In Dingess, however, the Court also declared, that "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Id. at 491.  Such is the case here, and therefore, no further VCAA notice is required with respect to the Veteran's claim for an initial higher disability rating for hearing loss; and under the circumstances, there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  In particular, the information and evidence associated with the claims files consists of the Veteran's service records, private and VA post-service treatment records and reports, three VA examinations, Social Security Administration disability records, and written statements submitted by the Veteran and his representative in support of the claim.  In this regard, the Board notes that service treatment records for the period of service from January 2003 to April 2004 could not be obtained.  In this regard, the Board recognizes its heightened duty to explain its findings and conclusions and to consider benefit of the doubt and corroborative testimony such as buddy statements in cases where records are unavailable.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

Based on the foregoing, there is no identified evidence that has not been accounted for with respect to the Veteran's claim, and under the circumstances of this case, VA has satisfied its duty to assist the Veteran.  Accordingly, further development and further expending of VA's resources is not warranted.  See 38 U.S.C.A. § 5103A.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the current severity of the disorder.  As such, the Board has considered all evidence of record in evaluating the Veteran's bilateral hearing loss.  Also, in Fenderson, the Court discussed the concept of "staged ratings," finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-28.  As such, in accordance with Fenderson, the Board has considered the propriety of assigning initial staged ratings for service-connected bilateral hearing loss.

The Veteran's service-connected bilateral hearing loss is currently assigned a noncompensable rating under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2010).  The Veteran contends that his hearing disability is worse than the currently assigned evaluation and, therefore, he is entitled to an initial compensable rating for such disability. 

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, on Table VIA for exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  In the instant case, as will be shown below, the Veteran has not demonstrated an exceptional pattern of hearing loss and therefore, 38 C.F.R. § 4.86 and Table VIA are not for application.

At an October 2006 VA examination, the Veteran was found to have pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
35
15
15
LEFT
60
60
45
50
50

Pure tone thresholds for frequencies 1000 through 4000 Hertz averaged a 26 decibel loss in the right ear and a 51 decibel loss in the left ear.  The audiologist indicated that the Veteran had 94 percent speech discrimination in the right ear and 74 percent speech discrimination in the left ear.  These audiometry test results equate to Level I hearing in the right ear and Level V hearing in the left ear, using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in the right ear and Level V hearing in the left ear results in a noncompensable disability rating.  38 C.F.R. § 4.85.  A November 2006 companion VA examination indicated that the Veteran experienced significant difficulty understanding radio, television, and telephone.  The Veteran was also noted to work as a police officer and that he had difficulty in many situations understanding what people were saying.

In a March 2008 private audiology evaluation, the Veteran was found to have pure tone thresholds, in decibels, as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
35
---
25
LEFT
60
65
50
---
55

The audiologist indicated that the Veteran had 100 percent speech discrimination in the right ear and 88 percent speech discrimination in the left ear.  This report of audiometric examination shows some indication of hearing loss and includes the percentages of speech discrimination testing and most of the pure tone thresholds, in decibels.  However, there is no data for the Veteran's pure tone thresholds under 3000 Hertz.  Because all of the numerical results of the examinations that are required for VA rating purposes are not included in the March 2008 report of evaluation, this information is of limited value in terms of evaluating the Veteran's entitlement to an initial compensable rating for his bilateral hearing loss.  Lendenmann v. Principi, 3 Vet. App. 345.

At a September 2008 VA examination, the Veteran was found to have pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
35
15
15
LEFT
55
60
45
45
50

Pure tone thresholds for frequencies 1000 through 4000 Hertz averaged a 26 decibel loss in the right ear and a 50 decibel loss in the left ear.  The audiologist indicated that the Veteran had 94 percent speech discrimination in the right ear and 62 percent speech discrimination in the left ear.  These audiometry test results equate to Level I hearing in the right ear and Level VI hearing in the left ear, using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in the right ear and Level VI hearing in the left ear results in a noncompensable disability rating.  38 C.F.R. § 4.85.  

In a February 2009 private audiology evaluation, the Veteran was found to have pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
40
20
20
LEFT
60
65
50
50
50

This report of audiometric examination shows some indication of hearing loss and includes the pure tone thresholds, in decibels.  However, there is no evidence that any controlled speech discrimination testing was conducted during the examination.  Because all of the numerical results of the examinations that are required for VA rating purposes are not included in the February 2009 report of evaluation, this information is of limited value in terms of evaluating the Veteran's entitlement to an initial compensable rating for his bilateral hearing loss.  Lendenmann v. Principi, 3 Vet. App. 345. 

Finally, the Veteran was afforded a VA examination dated in May 2010. The Veteran was found to have pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
35
25
25
LEFT
65
65
55
50
45

Pure tone thresholds for frequencies 1000 through 4000 Hertz averaged a 33 decibel loss in the right ear and a 54 decibel loss in the left ear.  The audiologist indicated that the Veteran had 94 percent speech discrimination in the right ear and 56 percent speech discrimination in the left ear.  These audiometry test results equate to Level I hearing in the right ear and Level VII hearing in the left ear, using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in the right ear and Level VII hearing in the left ear results in a noncompensable disability rating.  38 C.F.R. § 4.85.  In this examination, the examiner indicated that while the Veteran's hearing loss did not preclude employment, most employment settings which relied heavily on spoken communication would be expected to be difficult for him.  The examiner also indicated that social situations involving groups and background noise would be difficult.  

In this regard, the Board notes that the private audiological evaluations in this case did not break down the puretone thresholds but included only a graphical representation of such data.  However, the Board may interpret graphical representations of audiometric data and convert it to numerical data in its role as a fact finder as long as the graphical representations are clear.  See Kelly v. Brown, 7 Vet. App. 471 (1995); Hall v. Nicholson, 21 Vet. App. 80 (2006) (unpublished) (stating that the U.S. Court of Veterans Claims (Court) held in Kelly that the Court could not interpret graphical data from a hearing evaluation and convert it to numerical data because this involved fact finding, but there was no indication in the Court's decision that the Board is precluded from doing so as a fact finder).

The Board finds that the requirements for a compensable evaluation are not met based on the demonstrated levels of hearing impairment, emphasizing that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  There is no medical evidence of record indicating that the Veteran experiences a higher level of hearing impairment.  

In addition, with respect to the Veteran's claim, the Board has also considered the statements that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability for his hearing loss, according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board has also considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected disability of bilateral hearing loss; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his schedular rating inadequate.  The Veteran's hearing loss has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by the disability.  

The Board has considered the Court's holding in Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the Court noted that unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.

Here, the Board notes that the Veteran was noted to experience significant difficulty understanding radio, television, and telephone.  The Veteran was also noted to work as a police officer and have difficulty in many situations understanding what people are saying.  In this regard, the May 2010 VA examiner found that while the Veteran's hearing loss did not preclude employment, most employment settings which relied heavily on spoken communication would be expected to be difficult for him.  The examiner also indicated that social situations involving groups and background noise would be difficult.  

Based on the foregoing, the evidence does not reflect that the Veteran's bilateral hearing loss has caused marked interference with employment, and the evidence does not reflect frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for bilateral hearing loss.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and his initial rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 





(CONTINUED ON NEXT PAGE)



ORDER

An initial compensable rating for bilateral hearing loss is denied. 




____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


